344 S.W.3d 875 (2011)
COMMUNITY STATE BANK OF MISSOURI, Plaintiff/Respondent,
v.
GREGORY WOMMACK, Defendant/Appellant.
No. ED 94813.
Missouri Court of Appeals, Eastern District, Northern Division.
June 7, 2011.
Rehearing Denied August 8, 2011.
James A. Beckemeier, and Michael J. Payne, St. Louis, MO, for appellant.
Malaine P. Hagemeier, Bowling Green, MO, for respondent.
Before GLENN A. NORTON, P.J., CLIFFORD H. AHRENS, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Gregory Wommack appeals from the trial court's denial of his motion to set aside a default judgment against him and from trial court's granting of the motion of Community State Bank of Missouri ("Bank") for a payout order and Bank's motion for assessment of damages on injunction bond.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).